 

Lucas Energy, Inc. 8-K [lei-8k_042916.htm] 

 

Exhibit 10.1

 

 

FORM OF FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

This First Amendment to Stock Purchase Agreement (“Amendment”) is made and
entered into on April 28, 2016 (“Amendment Date”), by and between Lucas Energy,
Inc., a Nevada corporation (“Company”), and the investor whose name appears
below (“Investor”).

1       Reference is made to the Stock Purchase Agreement (“Agreement”) made and
entered into on April 6, 2016, by and between Lucas Energy, Inc., a Nevada
corporation (“Company”), and Investor, which is incorporated herein by
reference.

2.       In Section V.A.1 of the Agreement, the words “Effective Date” are
hereby deleted and replaced with the word “Closing.”

3.       Except as modified by this Amendment, the Agreement will remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories on the Amendment Date.

 

Company:

 

LUCAS ENERGY, INC.

 

By:     Name:     Title:             Investor:             Investor Name        
By:     Name:     Title:    

 

 

 

